NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT

In the Interest of E.H., a child,  )
___________________________________)
                                   )
E.H.,                              )
                                   )
               Appellant,          )
                                   )
v.                                 )               Case No. 2D18-3179
                                   )
DEPARTMENT OF CHILDREN AND         )
FAMILIES and GUARDIAN AD LITEM     )
PROGRAM,                           )
                                   )
               Appellees.          )
___________________________________)

Opinion filed November 21, 2018.

Appeal from the Circuit Court for Lee
County; Robert J. Branning, Judge.

Diane M. Dramko, Cape Coral (withdrew
after briefing); Karen H. Brouse of the
Brouse Law Office, Blue Ridge, Georgia
(substituted as counsel of record), for
Appellant.

Meredith K. Hall, Bradenton, for Appellee
Department of Children and Families.

Laura J. Lee, Tallahassee, for Appellee
Guardian ad Litem Program.


PER CURIAM.


             Affirmed.
LaROSE, C.J., and SILBERMAN and BLACK, JJ., Concur.




                                    -2-